Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 4-6-22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,827,388 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE


The following is an examiner’s statement of reasons for allowance: 
-Claims 2-21 are allowable because the applicant’s argument is found persuasive and the prior art fails to teach the italic limitations, which are considered in combination with other limitations, as specified as, in each independent claim as following:

Independent Claim 2. 
A DSL modem comprising: 
a processor configured to process communication signals according to a DSL standard to communicate in a communication connection with another communication device; 
a memory coupled to the processor, wherein the memory stores configuration settings for the processor to process the communication signals; 
wherein the memory stores configuration settings for the processor to replace at least one function of the DSL standard with at least one function of a Wireless Lan (WLAN) protocol based on one or more actual operating conditions associated with the communication connection; and 
wherein the memory stores configuration settings for the processor to communicate use of the WLAN protocol to the another communication device.

Independent Claim 13. 
A method for operating a DSL modem having a processor to communicate signals, comprising the steps of: 
processing, via the processor, communication signals in a communication connection according to a DSL standard to communicate with another communication device; 
replacing, via the processor, at least one function of the DSL standard with at least one function of a Wireless Lan (WLAN) protocol based on one or more actual operating conditions associated with the communication connection; and 
communicating, via the processor, use of the WLAN protocol to the another communication device. 

Independent Claim 14. 
A central office equipment comprising: 
a processor configured to process communication signals according to a DSL standard to communicate in a communication connection with a mobile phone; and 
wherein the processor is configured to provide an identifier signal identifying functions of a Wireless Lan (WLAN) protocol that the mobile phone is enabled to implement in replacement of at least one function of the mobile phone standard based on one or more actual operating conditions associated with the communication connection.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vleugel (US 9,913,215 B2) discloses devices of a personal area network (PAN) using a wireless medium that is shared with a wireless local area network (WLAN). WLAN devices communicate using protocols of the WLAN and PAN devices communicate using PAN protocols allowing for lower power transmissions over the wireless medium relative to transmissions over the WLAN. A PAN coordinator device obtains access to the wireless medium for the PAN devices by signalling a reservation of the medium by the PAN coordinator device, such that the other devices defer use of the wireless medium, including at least one WLAN device, for a reservation period. During the reservation period, the communication is done using the PAN protocol. The signalling can be implicit in that the PAN coordinator device transmits one or more frame using the PAN protocol but that is at least partially understandable by WLAN devices such that they defer upon receipt of one or more of the PAN protocol frames, which may be a standard or modified HCCA-CF poll frame, a CTS frame with an increased duration field, or other variation. A PAN coordinator might also signal an access point to set up a DLS link between the PAN coordinator and itself and use the DLS period for PAN traffic {Fig.3c-3d}.

Fischer (US 2017/0142592 A1) discloses  methods and systems for coexistence management. A first access point is scheduled a time to begin transmission of a packet to a user device in an unlicensed frequency band using a first RAT. The time to begin the transmission is scheduled to avoid transmission overlap with a second access point using a second RAT in the unlicensed frequency band, and scheduled according to information from the second access point regarding operation in the unlicensed frequency band using the second RAT. One of the first and second RATs includes one of a WLAN RAT or a LTE based RAT, and another of the first and second RATs includes a remaining one of the WLAN RAT or the LTE based RAT, in one or more embodiments. The first access point receives updated information regarding operation in the unlicensed frequency band using the second RAT. Using the updated information, an updated time for the first access point to begin the transmission using the first RAT is determined, the updated time determined to avoid transmission overlap with the second RAT in the unlicensed frequency band. The first access point transmits, according to the determined updated time, the packet in the unlicensed frequency band using the first RAT {Figs.2f-2g}.
Delaney (US 2005/0083971 A1) discloses methods and systems for providing a WLAN-BTS gateway. A handset registers with a WLAN-BTS gateway. The handset then initiates a call by initiating layer 3 air interface signaling with a BTS. The gateway forwards the layer 3 air interface signaling between the gateway and the handset. The gateway learns the control channel and traffic channel allocated to the call, either directly from the layer 3 signaling or from a separate message received from the handset. Once the call is connected, the gateway listens on the traffic channel and forwards voice packets between the handset and the BTS. Communications with the BTS occur over the allocated traffic channel. Communications with the handset occur over a WLAN {Figs.6-7}.

Kwon (US 2009/0225705 A1) discloses a gateway and a terminal negotiating a QoS in a network interworking system. The terminal negotiates a QoS with a WLAN access point and establishes a WLAN access bearer. In addition, the terminal negotiates a QoS with the gateway for packet exchange through the WLAN access bearer. The gateway accepts a QoS according to a QoS of an external bearer, and the terminal and the gateway establish an I-WLAN bearer. Subsequently, the terminal negotiates a QoS with the gateway for packet exchange with an end terminal through the I-WLAN bearer. The gateway accepts the QoS depending on available resources of the external and I-WLAN bearers, and the terminal and the gateway establish an IP bearer {Fig.6}.

Yong (US 2007/0076648 A1) discloses method and apparatus for enhanced WLAN (Wireless Local Area Network) wireless access point (AP) bandwidth via use of a WLAN mailbox. A WLAN mailbox is implemented in an integrated circuit employed by the wireless AP that is coupled to a WLAN sub-system including a WLAN controller and WLAN radio hardware for facilitating communication with WLAN stations. Packets received from a network via an Ethernet link are written by an Ethernet controller to memory blocks in the WLAN mailbox, and henceforth are forwarded to the WLAN sub-system for subsequent WLAN transmission. Packets received by the WLAN sub-system are written by a communications interface to memory blocks in the WLAN mailbox and forwarded to the Ethernet controller for transmission to a destined network. In some embodiments, MAC (Media Access Control) headers are translated between Ethernet- and WLAN-based protocols by corresponding embedded hardware in the WLAN mailbox {Figs.1-9}.

Bhukania (US 9,031,048 B2) discloses dual band wireless local area network (WLAN) transceiver. A wireless communication device includes at least two different transceivers (or radios) therein to effectuate communications with other wireless communication devices using at least two respective frequency bands. Each of these two transceivers may have different respective circuitry (e.g., each may have a different respective power amplifier (PA) and/or other circuitry components). Coordination is made regarding when certain components of one transceiver turn on and operate when another transceiver may be transmitting or receiving communications. For example, the turn on of a PA and/or other circuitry components (e.g., such as components using or requiring high current) within one transceiver can be coordinated as to minimize deleterious effects regarding the operation of another transceiver. Moreover, latency existent within each of the respective transceiver chains within the wireless communication device (e.g., including baseband and radio portions) is accounted for regarding their respective concurrent operation {Figs.1-5, 12-16}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571)272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464